Title: From James Madison to James Monroe, 18 April 1796
From: Madison, James
To: Monroe, James


Dear Sir
Philada. Apl. 18. 1796.
A letter chiefly on private subjects written about 10 days ago will accompany this, which I have postponed to the last moment of the oppy. by Mr. Fulton. This will relate chiefly to the British Treaty & to subjects connected with it. For a general view of the proceedings of Congs I refer to the Newspapers &c. which Mr. Fulton will receive for you, from myself, & other friends. You will find that the British Treaty was after long delay laid before the House. It gave rise to a motion calling for the instructions to the Envoy, his correspondences, and other Documents relating to the Treaty. This unqualified form being objected to, the Motion was varied (by the mover Mr. Livingston) so as to except from the papers called for, such of them as might relate to existing negociations. In order to render the motion perfectly unobjectionable, & the more justifiable to the public in case of a refusal of the papers, I moved to enlarge the exception to all such papers as the P. might deem it inconsistent with the interest of the U. States, at this time to disclose. This accomodating amendment was opposed by the whole Treaty party, who being joined by the warmer men on the other side succeeded in rejecting it. The principal motion was then discussed at full length, and was made to turn in the debates principally on the constitutional power of the House in relation to Treaties. The debates will shew you the ground taken on both sides. They were spun out to a duration of several Weeks. When the question was at length taken, the majority for the call was very decided, not less than twenty. Every eye within & without doors, was then turned to the President. The prevailing belief was that he would send a part if not the whole of the papers applied for. If he thought any part improper to be disclosed, or if he wished to assert his prerogative without coming to a rupture with the House, it was seen to be easy for him to avoid that extremity by that expedient. You will find by his Message in answer that he not only ran into the extreme of an absolute refusal; but assigned reasons worse than the refusal itself. I have no doubt that the advice & even the message itself were contrived in New York where it was seen that if the rising force of the republicans was not crushed it must speedily crush the British party and that the only hope of success lay in forcing an open rupture with the president. It is to be lamented that he so easily lent himself to the stratagem. It was expected that the message would have produced long & animated discussion. In that expectation I entered into a full comment on it, and in support at the same time of the two Resolutions asserting the rights of the House, which you will find in the Newspapers. No reply however was given to me, & the question on the Resolns. was taken without any thing more on the subject. They were carried by about 60 agst. 35. The next step was to go into a committee of the whole on all the Treaties. An attempt to lump them all, or at least the British & Spanish, was made, but readily defeated. The Spanish, Algerine & Indian Treaties were then decided on separately, and bills are ordered for carrying them into effect. The House is now engaged on the British Treaty. This is the third day of its discussion. I refer to the Motion of Mr. McClay for the form in which it is proposed to get rid of the Treaty. If no defections take place the motion will succeed by a majority of about twenty. But vast exertions are on foot without and within doors. You will observe the Memorial proposed by the Mercantile interest of this place. A counter-one it is said will be circulated & will be signed by the greater number. It is probable the example on both sides will be followed in the other large Towns. The Country also is stirred up to join in petitions for carrying the Treaty into effect. The 4 insurgent Counties of this State, have been alarmed by a dextrous combination of the Spanish & British Treaties, into petitions in favor of both. This has been the manoeuvre of Ross the senator. What the result of the whole is to be is among the arcana of time. I trust without being sure that the House will be firm. If so the public mind will rally under their auspices: If not you can appreciate the consequences which will be mischievous but I hope temporary.
April 19. Another day has passed in discussing the British Treaty. The event will probably be procrastinated for the sake of the experiment makg out of doors. I have put off closing this to the last moment, & thence am obliged with the truest cordialities in which my partner joins, to Mrs. M. & yourself to bid you adieu.
